This action was by consent of the parties referred by the court to E. A. Moye, arbitrator, his award to be the judgment of the court. When the award came in exceptions were filed thereto by the defendants. After hearing the exceptions his Honor gave judgment setting aside the award, making new parties and re-referring the case to the same arbitrator. From this judgment the plaintiff undertook *Page 81 
to appeal to this Court. It is unnecessary for us to consider whether sufficient cause appeared on the face of the award to warrant his Honor in setting it aside. The only question for our consideration  (113) is whether the judgment is appealable. We are of the opinion that no appeal lay, because the judgment directed further proceedings and was not a final one. It affected no substantial right of the plaintiff which required an immediate adjudication to prevent loss or injury to him. The judgment below only delayed the appeal until the final judgment should be granted, and such delay did not deprive the appellant of any substantial right. Hailey v. Gray, 93 N.C. 195. In Blackwell v. McCaine, 105 N.C. 460, it is said: "Many cases decide that an appeal does not lie at once from an interlocutory judgment or order, unless it puts an end to the action or may destroy or impair a substantial right of the complaining party to delay his appeal until the final judgment. He must assign error or except and have the same noted in the record and bring the whole up by an appeal from the final judgment." (See the numerous cases cited on these questions of practice in that opinion.) In Tenant v. Divine, 24 W. Va. 388, it appeared that a submission to arbitrators was made by agreement of parties inpais, the award to be a judgment of the Circuit Court of Montgomery County. The award was set aside, and the defendant in error to the Supreme Court of Appeals claimed that Court was without jurisdiction because the judgment of the Circuit Court was interlocutory and not final, and that no appeal would lie from any other than a final judgment. It was held, however, that the judgment of the lower court was final, because nothing remained in that court and no further proceedings could be had therein without resorting to a new action either on the original cause of action or the agreement for submission. In the same case it was declared that, if the order of reference had been made in a pending action and not upon agreement of the parties in pais, the rule would have been different, because, though the award was set aside, yet the action still remained in court for further proceedings, and a final judgment might have been had therein without (114) a new action. And so in Manlow v. Thrift, 5 Mumford, 493, where the award made in a pending action was set aside upon the appeal of the plaintiff, the judgment below was held interlocutory and the appeal premature. The appeal must be
Dismissed.
Cited: Harding v. Hart, 118 N.C. 840; Lipsitz v. Smith, 178 N.C. 100. *Page 82